DENY; and Opinion Filed July 9, 2015.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-00802-CV

                           IN RE WILLIAM L. FOREMAN, Relator

                 Original Proceeding from the 162nd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-13056

                              MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Bridges, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to disqualify counsel for real party in interest. Ordinarily, to obtain mandamus relief, a

relator must show both that the trial court has clearly abused its discretion and that relator has no

adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004)

(orig. proceeding). Because disqualification is a severe remedy, courts must adhere to exacting

standards when considering motions to disqualify so they are not used as a trial tactic. Spears v.

Fourth Court of Appeals, 797 S.W.2d 654, 656 (Tex. 1990) (orig. proceeding). We conclude

relator has failed to establish his right to mandamus relief. We deny the petition.




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
150802F.P05                                         CHIEF JUSTICE